Title: To George Washington from George Weedon, 26 September 1781
From: Weedon, George
To: Washington, George


                  
                     Dr Sir
                     Camp Ware Church 26 Sept. 1781.
                  
                  I had the Honor of addressing your Excellency yesterday acquainting you of my intentions of moving the Troops six Miles lower down—The Cavalry of the Duke’s Legion having joined the day before.  Count D’Arat with Col. Shelden & (others of my Officers, who were better acquainted with the situation of the Country, than we were) reconnoiter’d the Ground thoroughly previous to our moving the Troops.  This I thought advisable as the Country from hence to Gloster form rather a Neck or Tongue of Land accessable almost in every part, by Water intersected by Roads leading to every Point.  After looking at the intended portion with nice attention the Gentlemen were unanimously of opinion we could not take it till our Army was stronger & knowing the Duke’s Infantry were coming on, advised me to hold my present Ground till the whole was up & untill we had a knowledge of your Excellency’s movements. I am sorry I gave your Excellency reason to believe we had advanced which certainly would have been the Case but for the above causes which did not so favorable weigh with me at first.  We shall in a day or two however be able to advance: The Duke de Lauzun having last Night arrived in Camp & informes his Infantry will be up tomorrow.  I shall pay the most pointed attention to this distinguished Character & shall embrace every opportunity of improving his advice so far as relates to the Service on this Side.  The Enemy have never attempted a forage further than three or four Miles from their Lines, since we took this post &we shall dispute with them shortly for our share even at that distance.  I have the Honor to be with much respect & Regard Yr Excellencies Most Obt St
                  
                     G. Weedon
                  
                  
                     P.S.  I am this day honor’d with the Duke de Lauzun’s Opinion on the position. & am happy it was not occupied previous to his arrival.  Have enclosed your Excellency an examination of some Deserters that arrived this Night.
                  
                  
                     G.W.
                  
               